Order affirmed, without costs. We hold contrary to the holding of the Appellate Division herein that a Committee on Vacancies is not a necessary party in a proceeding such as this. Ordinarily the proceeding would, accordingly, be remanded to Special Term to pass upon the merits but such remand is unnecessary here since the issue tendered has already been disposed of in Matter of Chance v. Power (10 N Y 2d 792), decided herewith. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Van Voorhis, Burke, Bergan*, Bookstein* and Best*.

 Designated pursuant to section 5 of article VI of the State Constitution in the temporary absence of Judges Fuld, Froessel and Foster.